Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Raffaelli (5,092,083), who shows a saw blade comprising;
a body defining a longitudinal axis (see marked figure below), the body including a first face and a second face opposite the first face (see marked figure below); and 
a cutting portion (16,24a) coupled to an edge of the body, the cutting portion including a plurality of cutting teeth defining a cutting edge of the saw blade, the plurality of cutting teeth including 
a first tooth form (16) having a tooth body with no clearance angle relative to the cutting edge and an abrasive grit, and 
a second tooth form (24a) having a tip, a rake face extending from the tip and a relief surface extending from the tip and sloped relative to the cutting edge (see figure 1),

wherein the plane is perpendicular to the first and second faces (see marked figure below).

    PNG
    media_image1.png
    1200
    1200
    media_image1.png
    Greyscale

	In regard to clam 18, see the attachment portion in the marked figure above.
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,8,11,17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wiand (5,052,153) in view of Raffaelli (5,092,083).
Wiand shows a saw blade with most of the recited limitations including;
a body including a body plane (see marked figure below)
a cutting portion coupled to an edge of the body, the cutting portion including a plurality of cutting teeth (16,16) defining a cutting edge of the saw blade, the plurality of cutting teeth including a plurality of first tooth forms each with an abrasive grit and a 
wherein each first tooth form includes a tooth body with a tip having no clearance angle relative to the cutting edge (see marked figure below), 
wherein each second tooth form includes a tip and a relief surface extending from the tip, the relief surface being sloped relative to the cutting edge, and 
wherein the plurality of cutting teeth is arranged in a repeating pattern of one or more first tooth forms, followed by one or more second tooth forms, followed by one or more first tooth forms, 
the edge is substantially even with….the axially outermost portion 18 of the rim 16”); and 
wherein the first plane and the second plane are perpendicular to the body plane (see marked figure below).
As seen in strikethrough above, Wiand has only one second tooth.  However, within the same field of endeavor, Raffaelli shows that it is well known to have two (see cover figure).  It would have been obvious to one of ordinary skill to have employed two 2nd tooth forms, as taught by Raffaelli, since this is known for the same purpose of grinding lenses.  Examiner has modified Wiand’s cover figure below to show the second 2nd tooth form.



    PNG
    media_image2.png
    1300
    1190
    media_image2.png
    Greyscale


	In regard to claim 2, the attachment portion is shown in the figure above.  
With respect to claim 5, see line 55 of column 2.
For claims 6 and 11, see the rake face and gullet in Wiand’s cover figure.
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiand (5,052,153) in view of Raffaelli (5,092,083), as set forth above, and further in view of Coburn et al.(3,831,236).
With respect to claim 9, Wiand, as modified above, shows all of the recited limitations except the 2nd teeth are diamond, not carbide.  In the same field of endeavor,  Coburn teaches the equivalency of these materials (line 14, column 2).  It would have been obvious to one of ordinary skill to have replaced Wiand’s diamond 2nd teeth with carbide teeth, since Coburn teaches they are known for the same purpose.
In regard to claim 10, Wiand lacks a protrusion from an end of the relief surface.  Coburn shows a protrusion from an end of the relief surface (below numeral 20 in figure 3).  It would have been obvious to one of ordinary skill to have further modified Wiand by providing a protrusion at the end of the relief surface, as taught by Coburn, in order to limit the depth of cut by the cutting edge.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724